         Case 8:19-ap-00309-MGW            Doc 1    Filed 06/24/19    Page 1 of 8




                        UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

In re:                                                Case no. 8:19-bk-04182-MGW
                                                      Chapter 7
ARMIN EBRAHIMPOUR

      Debtor
__________________________/

BENZ RESEARCH AND                              Adv. No. 8:19-___________________
DEVELOPMENT CORPORATION,
a Florida Corporation,

         Plaintiff,
v.

ARMIN EBRAHIMPOUR,

      Defendant.
______________________________/

         COMPLAINT TO DETERMINE DISCHARGEABILITY OF DEBT

         Plaintiff, BENZ RESEARCH AND DEVELOPMENT CORPORATION,

(hereinafter “BRD” or “CREDITOR”), sues Defendant, ARMIN EBRAHIMPOUR

(hereinafter “EBRAHIMPOUR” or “DEBTOR”), and alleges:

         1.      This is a complaint to determine the dischargeability of a debt pursuant to

Rule 7001(6); herein the term Rule means the Federal Rules of Bankruptcy Procedure.

         2.      This is a core proceeding as defined by 28 USC § 157(b)(2)(I).

         3.      On May 2, 2019 the DEBTOR commenced proceedings under Chapter 7 of

the Bankruptcy Code.


                                              1
        Case 8:19-ap-00309-MGW            Doc 1    Filed 06/24/19      Page 2 of 8




       4.      The last day to file a complaint to object to discharge or dischargeability of

a debt of a kind specified in 11 USC § 523(a)(2), (4) or (6) is August 12, 2019.

       5.      DEBTOR has listed BRD as a creditor in his Schedule E/F.

       6.      BRD holds a claim against DEBTOR that is non-dischargeable within the

meaning of 11 USC § 523(a)(2), (4), or (6) for obtaining money, property or services

through actual fraud and/or fraud or defalcation while acting in a fiduciary capacity,

embezzlement or larceny, and/or the intentional and malicious injury to its property.

       7.      BRD is a corporation organized and existing under the laws of the State of

Florida. BRD has its offices and principal place of business in Manatee County, Florida.

       8.      DEBTOR is a Florida resident who resides in Manatee County, Florida and

is a former employee of BRD.

       9.      BRD is a research and manufacturing company that develops technology

and products for the contact lens and intraocular lens industry, primarily in Manatee

County, Florida.

       10.     BRD’s processes and products are highly technical and have high quality

characteristics which are extremely valuable to its customers.

       11.     In order to achieve these and other desirable qualities, BRD has developed

proprietary and highly technical processes which took many years to develop at great

expense.

       12.     All of BRD’s confidential and proprietary research, developments,

technologies, specifications, machinery, and processes, and other confidential and

                                             2
        Case 8:19-ap-00309-MGW           Doc 1     Filed 06/24/19     Page 3 of 8




proprietary information, which have substantial monetary and commercial value, constitute

trade secrets within the meaning of section 688.002(4), Fla. Stat. (2009) (“BRD’s Trade

Secrets”).

       13.     BRD has undertaken extensive measures to protect the confidentiality of its

proprietary technology and processes, which are not generally known to, and cannot be

readily ascertained by, BRD’s competitors or the public at large. For example, BRD

maintains a locked facility in Manatee County which cannot be accessed by the public at

large but requires a key card for entry and has restricted access to many areas. Even mail

delivery and delivery of supplies are restricted to particular areas. In the interior of the

facility, key cards are required for entry to particular areas to which only employees

working in that area have access. BRD maintains confidentiality and non-disclosure

agreements with its employees, vendors, customers, and visitors to the BRD facility.

Cameras and phones with cameras are not permitted in BRD’s facility.

       14.     Many of BRD’s proprietary technologies and processes are available in

electronic form on BRD’s computer system, which contains, among many other things,

results of on-going research and development, emails, communications with suppliers and

outside vendors, and other proprietary and BRD’s Trade Secret information which has high

commercial value, but which is not generally known to, and cannot be readily ascertained

by, BRD’s competitors or the public at large. Individual access to BRD’s system is

controlled through employee computer access codes

       15.     Commencing November 11, 2002, EBRAHIMPOUR was engaged by BRD

as an engineer in its Engineering Department. At that time, EBRAHIMPOUR entered into
                                             3
         Case 8:19-ap-00309-MGW            Doc 1     Filed 06/24/19     Page 4 of 8




an Employment and Disclosure Agreement with Restrictive Noncompete Covenant with

BRD which was executed on November 11, 2002 (the “Employment Agreement”). The

Employment Agreement contains provisions designed to protect the confidentiality of

BRD’s Trade Secrets and provide that anything developed by EBRAHIMPOUR during his

employment with BRD remain the property of BRD.                  A copy of the Employment

Agreement is attached hereto as Exhibit “1”.

        16.      After   becoming   the    head     of   BRD’s     Engineering   Department,

EBRAHIMPOUR worked full time and continuously at BRD until February 28, 2011,

when he left BRD, having tendered his resignation on or about February 15, 2011.

        17.      As a result of his employment as the head of BRD’s Engineering

Department, EBRAHIMPOUR had unique access to BRD’s Trade Secrets maintained in

electronic form on company computers and otherwise available to EBRAHIMPOUR.

        18.      On or about March 7, 2011, EBRAHIMPOUR commenced employment

with MARK’ENNOVY PERSONALIZED CARE S.L., a foreign company (“ENNOVY

SPAIN”).      EBRAHIMPOUR misappropriated BRD’s Trade Secrets and intellectual

property and brought the same to ENNOVY SPAIN to improve their manufacturing

procedures.

        19.      On or about June 14, 2011, BRD filed suit against EBRAHIMPOUR and

later   joined   ENNOVY       SPAIN       and   a   related   company    MARK’ENNOVY

PERSONALIZED CARE LTD. (“ENNOVY UK”), alleging, among other things,

misappropriation of BRD’s Trade Secrets and civil theft. The case is styled as: BENZ

RESEARCH AND DEVELOPMENT CORPORATION, A Florida corporation v. ARMIN
                             4
           Case 8:19-ap-00309-MGW                 Doc 1      Filed 06/24/19         Page 5 of 8




EBRAHIMPOUR; MARK’ENNOVY PERSONALIZED CARE S.L., a foreign company; and

MARK’ENNOVY PERSONALIZED CARE LTD., a foreign Limited company, Case

Number 2011-CA-4732-NC (the “State Court Action”).

          20.      On or about September 1, 2015, In the State Court Action, the Honorable

Peter Dubensky entered the order entitled Order on Plaintiff’s Motion to Enforce Court

Orders and for Contempt Sanctions; Order on Plaintiff’s Motion to Strike Defendants’

Pleadings        and    for    Additional      Sanctions      (the    “Sanctions      Order”),      striking

EBRAHIMPOUR’s pleadings and entering default judgment on liability against

EBRAHIMPOUR as a result of perjury and other egregious litigation misconduct

(“Sanctions Order”). A copy of the Sanctions Order is attached hereto Exhibit “2”. In the

Sanctions Order Judge Dubensky found EBRAHIMPOUR’s conduct to be “egregious” and

“shocking”.

          21.      The State Court Action proceeded to a thirteen (13) day jury trial in the

Circuit Court of Sarasota County, resulting, on May 17, 2017, in a Verdict against

EBRAHIMPOUR for willful and malicious misappropriation of BRD’s Trade Secrets and

civil theft, among other findings. A copy of the Jury Verdict is attached hereto as Exhibit

“3” ∗.

          22.      On or about December 21, 2017, the Circuit Judge in the State Court Action

entered an order entitled Order Awarding Fees and Costs against Defendant Armin

Ebrahimpour and in Favor of Plaintiff Benz Research and Development Corporation (the


∗
    The Court later found that the civil theft finding was preempted by the Uniform Trade Secrets Act.
                                                      5
        Case 8:19-ap-00309-MGW           Doc 1     Filed 06/24/19   Page 6 of 8




“Order”), which awarded to BRD punitive damages against EBRAHIMPOUR in the

amount of Seven Thousand Dollars ($7,000.00), after an evidentiary hearing thereon. A

copy of the Order is attached hereto as Exhibit “4”.

       23.     On December 3 and 4, 2018, an evidentiary hearing was conducted in the

State Court Action to determine EBRAHIMPOUR’s liability for attorney’s fees. On

December 18, 2018, the Court entered an order entitled Order Awarding Fees and Costs

against Defendant Armin Ebrahimpour and in Favor of Plaintiff Benz Research and

Development (the “Fee Order”), which awarded attorney’s fees and expenses to BRD and

against EBRAHIMPOUR in the amount of $6,057,924.80, and entered a Final Judgment

for Damages Against Defendant Armin Ebrahimpour and in Favor of Plaintiff Benz

Research and Development Corporation (the “Final Judgment”). A copy of the Fee Order

is attached hereto as Exhibit “5” and a copy of the Final Judgment is attached hereto as

Exhibit “6”.

       24.     As made clear by the Fee Order, prior to his departure from BRD,

EBRAHIMPOUR knowingly, intentionally, and wrongfully engaged in a pattern of

conduct that would necessarily result in injury to BRD. The Court found that

EBRAHIMPOUR’s actions were willful and malicious, and further found that he had

felonious intent when he misappropriated BRD’s Trade Secrets and confidential

manufacturing information.

       25.     As found by two different Judges, EBRAHIMPOUR’s unfailing pattern of

lying, engaging in litigation misconduct, and spoliation of evidence resulted in years and

                                             6
        Case 8:19-ap-00309-MGW            Doc 1     Filed 06/24/19   Page 7 of 8




millions of dollars of complex commercial litigation, spanning two continents. As a result

of this opprobrious conduct, the Court in the State Court Action not only entered judgment

against EBRAHIMPOUR in an amount exceeding Six Million Dollars ($6,000,000,00) for

attorney’s fees and costs, but it also entered a Permanent Injunction in Favor of Plaintiff

and against Defendant Armin Ebrahimpour (the “Injunction”), permanently enjoining

EBRAHIMPOUR from stealing and misappropriating BRD’s Trade Secrets. A copy of the

Injunction is attached hereto as Exhibit “7”.

       26.     Based on the foregoing, the findings in the State Court Action are entitled

to collateral estoppel effect in the Bankruptcy Court and demonstrate that

EBRAHIMPOUR’s willful, malicious, and fraudulent activities resulted in a debt that

cannot, and should not, be discharged by this Chapter 7 Bankruptcy proceeding and that

the State Court Action findings conclusively establish that EBRAHIMPOUR is not an

honest but unfortunate debtor who is entitled to a discharge and a fresh start. Rather, the

exhaustive findings as a result of almost eight (8) years of litigation have conclusively

established dishonesty, fraud, perjury and willful, malicious and fraudulent activities,

resulting in deliberate damage to BRD, which preclude discharge of EBRAHIMPOUR’s

debt to BRD.

       27.     The collateral estoppel effect of the State Court Action orders, judgments,

and underlying evidentiary findings compels the bankruptcy court to deny dischargeability

of BRD’s creditor’s claim. See In re Shlomo Bentov, 514 B.R. 907 (Bankr.S.D. Fla. 2014).




                                                7
               Case 8:19-ap-00309-MGW                                      Doc 1          Filed 06/24/19   Page 8 of 8




             WHEREFORE, BRD requests the Court to determine that EBRAHIMPOUR’s

willful, malicious and fraudulent activities, including perjury, theft and spoliation of

evidence, caused deliberate damage to BRD, resulting in a debt that is not dischargeable in

this Chapter 7 Bankruptcy proceeding, enter judgment thereon, and that the Court grant

such other or further relief as may be just or equitable under the circumstances.

             DATED this 24th day of June 2019.


Attorneys for Plaintiff:

Law Firm of James L. Essenson                                                     Christopher D. Smith, P.A.
2071 Main Street                                                                  5391 Lakewood Ranch Blvd. N.
Sarasota, FL 34237                                                                Ste. 203
Tel: (941) 954-0303                                                               Sarasota, FL 34240
Fax: (941) 951-7739                                                               Tel: (941) 202-2222
Email: essenson@essensonlaw.com                                                   Fax: (941) 907-3040
                                                                                  Email: chris@chrissmith.com

By:___/s/James L. Essenson_______                                                 By:___/s/Christopher Smith, Esq._
      James L. Essenson, Esq.                                                           Christopher Smith, Esq.
      Fla. Bar No. 0359033                                                              Fla. Bar No. 605433




F:\client list\BENZ\Ebrahimpour, Armin\Bankruptcy.AE\Pleadings\Complaint.2019.6.24.docx




                                                                                 8
